DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are pending in this application.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, and Group II, claims 8-14, in the reply filed on November 24, 2020, is acknowledged.  The examiner has found the arguments persuasive as far as rejoining Group I and Group II.  Claims 1-14 have been examined.  Group III, claims 15-17 are still under restriction from Groups I and II, claims 1-14.
The requirement is still deemed proper and is therefore made FINAL.

Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 24, 2020.

Information Disclosure Statement
The documents crossed off of the Information Disclosure Statements were not considered because an English translation or equivalent was not provided for the examiner’s consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite “three or more of a set of a stacked structure comprising a high transmitting layer and a low transmitting layer” which is indefinite.  It is not clear what the structure comprises.
Claims 1, 6, 8 and 13 recite the material of the high and low transmitting layers.  The language “consisting essentially of” is used which is more limited than “comprising”.  The second grouping recites “silicon, nitrogen, and one or more elements selected from a metalloid element and non-metallic element”.  Metalloid and non-metallic elements are not distinct as metalloids can be considered non-metallic.  In addition, silicon is a metalloid and silicon has already been recited in the material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa (US 2015/0338731) and Shishido (JP 2016-020950).
The citations in this office action are using the English translation provided by the examiner.
	Nozawa teaches a mask blank and phase shift mask.  Paragraph 0064 teaches that the phase shift film consists of low and high transmitting layers.  Paragraph 0065 teaches that the low and high transmitting layers consist of silicon and nitrogen or silicon, nitrogen and one or more elements selected from semi-metallic elements, non-metallic elements and noble gas (claims 1, 3, 8 and 10).  It is taught that the exposure occurs with ArF excimer laser (claims 1 and 8).  Paragraph 0070 teaches the substrate is transparent and the phase shift layer transmits ArF light.  Paragraph 0072 teaches that the low and high transmitting layers can be the same materials (claims 2 and 9).  Paragraph 0074 teaches that the low transmitting layer is on the substrate (claims 5, 6, 12 and 13).  Paragraph 0077 teaches that the phase shift film has two or more sets of low and high transmitting layers (claims 1 and 8).  And that the thickness of each low and high transmitting layer is less than 20 nm (claims 4 and 11).  Paragraph 0091 teaches that the transmission is not less than 1% (claims 1 and 8) and that the phase difference is between 170 and 190 degrees (claims 1 and 8).  Paragraph 0092 teaches a light shielding film is present on the phase shift film (claims 7 and 14).  Paragraphs 360-365 teach the mask blank.

	Therefore, it would have been obvious to one of ordinary skill in the art to have a mask blank or phase shift mask which comprises sets of low and high transmitting layers because Nozawa and Shishido teach that such mask blanks and phase shift masks are known in the art and produce improved photoresist patterns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on 571-272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




									/Kathleen Duda/
									Kathleen Duda
									Primary Patent Examiner
									Art Unit 1737